Case: 19-10279    Date Filed: 12/11/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10279
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:18-cr-00022-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

STEVEN DUKES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (December 11, 2019)

Before WILLIAM PRYOR, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 19-10279    Date Filed: 12/11/2019   Page: 2 of 2


      Jonathan Dodson, appointed counsel for Steven Dukes in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dukes’s conviction and sentence are AFFIRMED.




                                         2